Title: To James Madison from John Gavino, 28 April 1808
From: Gavino, John
To: Madison, James



No. 56.
Sir
Gibraltar 28. April 1808

Without any of your Commands I beg leave to referr to the inclosed Coppy of what I had the honour of writing you the 16t. March last No. 55.
You have herewith Copy of an abstract of Consul Lear of Algeirs letter to Consul Montgomery of Alicante, under date 28. Ultimo wch. is truely Alarming.  Three Algereen Cruisers I understand were to the Westward, one of which is sayd returns to the Straights.  I wish with Anxiety to hear further from Consul Lear.  I also inclose you the fate of the Several detaind American Vessels brught to this Port for breaches of Blocade &c.  Only two remain undetermind.
The Commander in Chief of this Garrison has recd. orders to Clear & permit to proceed to thier Original Ports of Destination or other friendly Ports, all Nutrals with Colonial or W. India Produce, who loaded prior to the order of the 11: of November last.
Part of the Expedition mentiond in my last Proceeded for Sicily  The remainder are still here expecting to be joind by other Troops from England.
I have this day passd a Bill on you at 30 days Sight order of Messrs. Mordecaie & Samuel N. Lewis for Six thousand Spanish hard Dollars, which please honour and pass to the Debit of my account with your honourable Department, being part reimburse for those drawn on me by Consul Lear, & the draft W: he sent me on you; & I endorsed you to be placed to my Credit.
I now inclose you one from Consul Simpson of Tanger and have the honour to be with respect, Sir Your most Obedt & most hl. Servt.

John Gavino

